Name: Council Decision (EU) 2017/1190 of 12 June 2017 on the position to be taken on behalf of the European Union within the European Union/Switzerland GNSS Committee established by the Cooperation Agreement between the European Union and its Member States, of the one part, and the Swiss Confederation, of the other, on the European Satellite Navigation Programmes regarding the adoption of its Rules of Procedure
 Type: Decision
 Subject Matter: Europe;  politics and public safety;  European construction;  EU institutions and European civil service;  organisation of transport
 Date Published: 2017-07-05

 5.7.2017 EN Official Journal of the European Union L 172/1 COUNCIL DECISION (EU) 2017/1190 of 12 June 2017 on the position to be taken on behalf of the European Union within the European Union/Switzerland GNSS Committee established by the Cooperation Agreement between the European Union and its Member States, of the one part, and the Swiss Confederation, of the other, on the European Satellite Navigation Programmes regarding the adoption of its Rules of Procedure THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first paragraph of Article 172 in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Cooperation Agreement between the European Union and its Member States, of the one part, and the Swiss Confederation, of the other, on the European Satellite Navigation Programmes (1) (the Agreement) has been provisionally applied since 1 January 2014 as regards elements falling within the competence of the Union. (2) Article 20 of the Agreement establishes the European Union/Switzerland GNSS Committee (the Joint Committee) and provides that it is to establish its rules of procedure. (3) It is therefore appropriate to determine the position to be taken on behalf of the Union with regard to adoption of the Rules of Procedure of the Joint Committee, HAS ADOPTED THIS DECISION: Article 1 1. The position to be taken on behalf of the Union within the European Union/Switzerland GNSS Committee (the Joint Committee) established by the Cooperation Agreement between the European Union and its Member States, of the one part, and the Swiss Confederation, of the other, on the European Satellite Navigation Programmes regarding the adoption of its Rules of Procedure shall be based on the draft Decision of the Joint Committee attached to this Decision. 2. Minor changes to the draft Decision may be agreed to by the representatives of the Union within the Joint Committee without a further decision of the Council. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 12 June 2017. For the Council The President C. CAMILLERI (1) OJ L 15, 20.1.2014, p. 3. DRAFT DECISION No 1/2017 OF THE EUROPEAN UNION/SWITZERLAND GNSS COMMITTEE of ¦ regarding the adoption of its Rules of Procedure THE EUROPEAN UNION/SWITZERLAND GNSS COMMITTEE, Having regard to the Cooperation Agreement between the European Union and its Member States, of the one part, and the Swiss Confederation, of the other, on the European satellite navigation programmes, and in particular Article 20 thereof, Whereas: (1) The Cooperation Agreement between the European Union and its Member States, of the one part, and the Swiss Confederation, of the other, on the European satellite navigation programmes (1) (the Agreement) has been provisionally applied between the Swiss Confederation (Switzerland) and the Union since 1 January 2014 as regards elements falling within the competence of the Union. (2) In accordance with Article 20(2) of the Agreement, the European Union/Switzerland GNSS Committee (the Joint Committee) is to establish its rules of procedure. (3) In accordance with Article 20(4) of the Agreement, the Joint Committee may decide to set up working groups or groups of experts to assist it in the accomplishment of its tasks. (4) In accordance with Article 27(2) of the Agreement, the Joint Committee shall be made up of representatives of Switzerland and of the Union during the provisional application of the Agreement, HAS ADOPTED THIS DECISION: Sole Article The Rules of Procedure of the Joint Committee, as set out in the Annex to this Decision, are hereby adopted. Done in English at Brussels and Berne, [ ¦] and [ ¦], respectively. For the Joint Committee The Chair Secretary for the European Union Secretary for Switzerland (1) OJ L 15, 20.1.2014, p. 3. ANNEX RULES OF PROCEDURE OF THE EUROPEAN UNION/SWITZERLAND GNSS COMMITTEE (THE JOINT COMMITTEE) Article 1 Composition of the Joint Committee 1. The Joint Committee shall be composed of representatives of the European Commission (the Commission) and of the governments of the Member States of the European Union, on the one side, and representatives of the Federal Government of the Swiss Confederation (Switzerland), on the other side. The two sides shall hereinafter be referred to individually as the Party or jointly as the Parties. 2. The representatives of the Parties may be accompanied by other officials acting on behalf of the Parties. 3. During the provisional application of the Agreement, the Joint Committee shall be made up of representatives of Switzerland, on the one hand, and of representatives of the European Union, on the other hand. Article 2 Chairmanship 1. The chairmanship of the Joint Committee shall alternate between the Parties every 12 months. The chairmanship shall be held by Switzerland during the calendar year in which the Agreement enters into force. 2. The Party that holds the chairmanship shall appoint the Chair of the Joint Committee, as well as his or her replacement. 3. The Chair shall direct the work of the Joint Committee. 4. During the provisional application of the Agreement, the provisions of this Article shall apply mutatis mutandis. Article 3 Observers The Joint Committee may decide by common agreement of the Parties to invite experts or representatives of other bodies to attend meetings of the Joint Committee as observers in order to provide information on specific subjects. The Joint Committee shall agree on the terms and conditions under which such observers may attend the meetings. Article 4 Secretariat 1. An official of the European Commission and an official of the Government of Switzerland shall act jointly as Secretaries of the Joint Committee. 2. The Secretaries of the Joint Committee shall be responsible for the communication between the Parties, including the transmission of documents. 3. The secretarial functions fall within the responsibility of the Party that holds the chairmanship. Article 5 Meetings of the Joint Committee 1. The Joint Committee shall meet as and when necessary, in principle once a year. The Chair shall convene, after consultation with the Parties, the meeting of the Joint Committee at a mutually agreed time and place. If the Parties so agree, telephone and video conferences may also be held. The Chair shall convene a special session of the Joint Committee at the request of either the European Union or Switzerland. The Joint Committee shall meet within 15 calendar days of a request under Article 22(2) of the Agreement. 2. The Joint Committee shall meet in Brussels or in Switzerland, depending on the Party that holds the chairmanship, unless the Parties agree otherwise. 3. The Chair shall send the notice regarding the convening of the meeting, together with the draft agenda and the documents for the meeting, to the representatives of the Parties at least 21 calendar days before the meeting. Documents for meetings convened in accordance with Article 22(2) of the Agreement shall be sent at least seven calendar days before the meeting. 4. The Chair may, in agreement with the Parties, shorten the time limits indicated in paragraph 3 in order to take account of the requirements of a particular matter. 5. At least seven calendar days before each meeting, the Chair shall be informed of the composition of the delegation of each Party. 6. Meetings of the Joint Committee shall not be public unless the Parties decide otherwise. Article 6 Agenda 1. The Chair, assisted by the Secretaries, shall draw up the provisional agenda for each meeting. 2. Each Party may request that additional items be included in the agenda. Any such request shall be duly substantiated and sent in writing to the Chair at least seven calendar days before the meeting. 3. The Joint Committee shall approve the agenda at the beginning of the meeting. Article 7 Working groups of the Joint Committee 1. The composition and functioning of the working groups or groups of experts to be set up in accordance with Article 20(4) of the Agreement shall be agreed on the basis of a mandate established by the Joint Committee. 2. The working groups or groups of experts shall apply these Rules of Procedure mutatis mutandis. 3. The working groups or groups of experts shall work under the authority of the Joint Committee, to which they shall report after each of their meetings. They shall not be authorised to take decisions, but may make recommendations to the Joint Committee. 4. The Joint Committee may decide, in accordance with Article 8 of these Rules of Procedure, to amend or to terminate the mandate of the working groups or groups of experts. Article 8 Decisions and recommendations 1. The Joint Committee shall take decisions and draw up recommendations by common agreement of the Parties in accordance with the Agreement. They shall be entitled Decision or Recommendation, followed by a sequential number, the date of adoption and a reference to their subject matter. 2. The decisions and recommendations of the Joint Committee shall be signed by the Chair and the Secretaries and shall be circulated to the Parties. 3. Each Party may decide to publish any decision or recommendation adopted by the Joint Committee in its respective official journal. The Parties shall inform each other of their intention to publish a decision or recommendation. 4. The Joint Committee may adopt its decisions or recommendations by written procedure if the Parties so agree. The written procedure shall consist of an exchange of notes between the Secretaries, acting in agreement with the Parties. For that purpose, the text of the proposal shall be circulated pursuant to Article 5 of these Rules of Procedure, within a time-limit of no less than 21 calendar days, within which any reservations or amendments shall be made known. The Chair may reduce that time-limit, in consultation with the Parties, in order to take account of special circumstances. Once the text is agreed, the decision or the recommendation shall be signed by the Chair and the Secretaries. 5. Decisions of the Joint Committee that amend Annex I to the Agreement shall be adopted in the authentic languages of the Agreement. Article 9 Minutes 1. The Secretariat shall draw up draft minutes of each meeting. The draft shall indicate the decisions taken and the recommendations drawn up. The draft minutes shall be submitted to the Joint Committee for adoption. Once they have been adopted by the Joint Committee, the minutes shall be signed by the Chair and the Secretaries. 2. The draft minutes shall be drawn up within 21 calendar days of the meeting and submitted for approval by the Joint Committee either by written procedure or at the following meeting of the Joint Committee. Article 10 Confidentiality Where a Party submits to the Joint Committee information designated as confidential, the other Parties shall treat that information as such. Article 11 Expenses 1. Each Party shall bear any expenses it incurs in relation to its participation in the meetings of the Joint Committee and of the working groups or groups of experts. 2. The Joint Committee shall agree on the breakdown of expenses relating to any missions assigned to experts. 3. Expenditure in connection with the organisation of meetings and the reproduction of documents shall be borne by the Party hosting the meeting. Article 12 Correspondence All correspondence to or from the Chair of the Joint Committee shall be sent to the Secretariat of the Joint Committee. Article 13 Amendment These Rules of Procedure may be amended by a decision of the Joint Committee in accordance with Article 8.